Beekman, P. J. (dissenting).
I feel constrained to dissent from the conclusion of the majority of the court. I am satisfied that a general retainer to prosecute a claim does not import the existence of authority on the part of the attorney, before action brought, to consent to an arbitration of his client’s cause. It was, therefore, necessary for the defendant to show either specific authority so to do from the plaintiff to its attorney, or a subsequent ratification by it of his acts in order to justify the admission in evidence of the agreement to arbitrate which said attorney assumes to make. While the question may be a close one, I am unable to find in the record sufficient evidence to support a finding that any such authority existed, or that there was a ratification of the attorney’s act by his principal. The mere unsworn declarations of the attorney importing the existence of such authority can hardly be accepted as competent proof on this point. The judgment should be affirmed.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.